DISSENTING OPINION BY
Judge SIMPSON.
I disagree with the Majority’s determination that Section 306(a.2) of the Workers’ Compensation Act1 (Act), pertaining to medical examinations and impairment ratings, violates the Pennsylvania Constitution’s prohibition against the unlawful delegation of legislative power. As explained below, in Section 306(a.2) the General Assembly delegated initial impairment ratings to an independent, Pennsylvania-licensed, board-certified, clinically-active physician. Further, in situations such as the present case, ultimate impairment ratings are resolved by an impartial workers’ compensation judge (WCJ) after a full adjudicative process. Therefore, I respectfully dissent.
“Legislative enactments enjoy a strong presumption that they do not violate the Constitution.” Wingrove v. Workers’ Comp. Appeal Bd. (Allegheny Energy), 83 A.3d 270, 276 (Pa.Cmwlth.2014). “The party challenging a statute’s constitutionality has a Very heavy burden’ in overcoming the presumption. The party must show the statute ‘clearly, palpably and plainly’ violates the Constitution.” Id. at 276-77.2
Pursuant to the non-delegation doctrine set forth in Article II, Section 1 (Commonwealth’s legislative power shall be vested in a General Assembly) and Article III, Section 1 (no law shall be passed except by bill) of the Pennsylvania Constitution, the General Assembly cannot delegate its lawmaking power to any other branch of government, body or authority. Christ the King Manor v. Dep’t of Pub. Welfare, 911 *418A.2d 624 (Pa.Cmwlth.2006), aff'd, 697 Pa. 217, 951 A.2d 255 (2008) (citing Ins. Fed. of Pa., Inc. v. Dep’t of Ins., 585 Pa. 630, 889 A.2d 550 (2005)). Nonetheless, the General Assembly may delegate its rulemaking or policy making authority to an administrative agency, as long as the General Assembly makes the basic policy choices and enacts safeguards guiding the agency’s exercise of the delegated functions. Id.
Here, the Majority concludes the General Assembly delegated to the American Medical Association (ÁMA) the determination regarding the methodology to be used in grading impairments, but failed to provide any intelligible standards to do so. Respectfully, this conclusion misses the mark. This is because the General Assembly delegated initial determinations of impairment ratings to impartial, Pennsylvania-licensed, board-certified, clinically active physicians; the AMA does not participate in impairment ratings under the Act. The General Assembly provided numerous standards to guide impairment rating .decisions made by physicians, of which use of the most recent edition of the AMA Guides is but, a part.
In enacting Section 306(a.2) of the- Act, the General Assembly established the basic policy and provided adequate standards for determining impairment ratings for purposes of modification of total disability status under the Act. As discussed .in Westmoreland Regional Hospital v. Workers’ Compensation Appeal Board (Pickford), 29 A.3d 120, 127 (Pa.Cmwlth.2011), appeal denied, 615 Pa. 781, 42 A.3d 295 ' (2012), Section 306(a.2)(l) of the Act provides that after 104 weeks of receiving total disability compensation, a claimant is required to submit to a medical examination for purposes of determining the degree of permanent impairment due to the compensable injury. 77 P.S. § 511.2(1). The impairment rating must be performed by a board certified physician licensed in the Commonwealth who is active in clinical practice for at least 20 hours per week. Id. The physician must be chosen by agreement of the parties or designated by the Department of Labor and Industry. Id. As we noted in Wingrove, 83 A.3d at 277, “the impairment evaluation is conducted by á physician, not by a textbook.”
Further, Section 306(a.2)(2) provides that a claimant who reached maximum medical improvement and has an impairment, due to'the work injury, of less than 50 percent under the most recent edition of the AMA Guides, shall receive partial disability benefits for 500 weeks. 77 P.S. § 511.2(2). Section 306(a.2)(3) provides that amount of compensation will not be affected as a result of the change in disability status. 77 P.S. § 511.2(3).
In addition, Section 306(a.2)(8)(i) of the Act defines the term “impairment” as “an anatomic or functional abnormality or loss that results from -the compensable injury and is reasonably presumed to be permanent.” 77 P.S. § 511.2(8)(i). Section 306(a.2)(8)(ii) defines the term “impairment rating” as “the percentage of permanent impairment of the whole body resulting from the compensable injury and not for any preexisting work-related or non-work-related impairment.” 77 P.S. § 511.2(8)(ii). .
In light of these provisions, the General Assembly made the following basic policy decisions and safeguards:
1. Impairment ratings are medical determinations made by a currently licensed, currently board-certified physician. Interestingly, no challenge is made to the methodology of the independent medical board which must certify the physician;
2. The physician must be active in clinical practice, the level of activity be*419ing based on a uniform, objective standard of 20 hours per week;
3. The physician is chosen by agreement of the parties or designated by the department. Thus, unlike other expert witnesses who may testify in workers’ compensation proceedings, the physician cannot be chosen unilaterally by a party; 1 -
4. The physician must evaluate permanent impairment;
5. The physician must evaluate whole body impairment;
6. The physician must evaluate impairment from the compensable injury, rather than from some preexisting work-related or nonwork-related impairment; and
7. The physician must proceed pursuant to a known, uniform, objective and current standard approved by the AMA.
The General Assembly thus decided that in the first instance the determination of degree of impairment should be one made by an independently selected (or agreed-upon), currently certified medical specialist, engaged in current clinical practice, and based on a uniform, objective, current and independent assessment standard. Independence, objectivity, uniformity and current medical knowledge and experience are the hallmarks of the process. See Pickford (AMA Guides require objective clinical evidence before a condition can be rated). More specifically, knowledge of and adherence to prevailing best-practice medical standards, as'objectively demonstrated by current licensure and board certification, by current clinical experience, and by use of current AMA guidelines, are key. It is hard to see what other basic policy choices remain to be made.
Given the standards in Section 306(a.2) of the Act for determining an impairment rating for the purposes of establishing total or partial disability status after 104 weeks of compensation, I do not believe that legislative deference to the AMA’s professional expertise in periodically updating the complex medical standards in the .Guides amounts to an unconstitutional delegation of legislative power. In short, the General Assembly made the basic policy choices and established the standards in Section 306(a.2) of the Act for determining the level of disability status based on the level of impairment resulting from the work injury.
Moreover, the AMA Guides are used by medical professionals across the nation in quantifying an individual’s degree of physical impairment not only for workers’ compensation purposes, but also in a variety of other cases. As this Court previously observed, “[t]he impairment ratings system was developed by the AMA to quantify the monetary loss caused by a personal injury in an. objective way.” Pickford, 29 A.3d at 127. “The AMA Guides have been used by states and the federal government for many years to determine eligibility to a variety of workers’ compensation and related benefits.” ■ Id.
Indeed, other states have adopted and judicially upheld similar workers’ compensation provisions requiring the use of the most recent edition of the AMA Guides in evaluating impairment in workers’ compensation eases. In Madrid v. St. Joseph Hospital, 122 N.M. 524, 928 P.2d 250 (1996), the New Mexico Supreme Court rejected a similar unconstitutional delegation challenge to the required use of the most recent edition of the AMA Guides. In so doing, the Court reasoned:
20. It is impractical to expect our Legislature to establish standards for evaluating physical impairment .in workers’ compensation claims. The New Mexico Legislature could have conclud*420ed that it lacked the resources to develop independent standards, opting instead to utilize the standards established by a highly respected entity that possessed the expertise for such an undertaking. Prohibiting the Legislature from adopting the standards developed by experts within a rapidly changing medical specialty would obstruct the Workers’ Compensation Administration’s efforts to provide accurate evaluations of impairment.
21. In addition, new developments in medical science relevant to evaluating impairment demand periodic modifications of the standard adopted by Section 24 [of the New Mexico Workers’ Compensation Act, N.M.S.A.1978 § 52-1-24]. The AMA Guide is periodically updated to encompass these new developments. Periodic revisions of the standard will not transform an otherwise constitutional and non-delegatory statutory provision into an unconstitutional delegation of legislative power. Where a standard is periodically updated because of new scientific developments recognized by eminent professionals interested in maintaining high standards in science, the standard may still be adopted by the Legislature.
Madrid, 122 N.M. at 532-33, 928 P.2d at 258-59 (citations omitted).
Here, I would uphold the constitutionality of Section 306(a.2) of the Act for similar reasons. I believe the General Assembly may rely on the medical expertise of the AMA, a well-recognized independent authority, in expressing current, best-practice medical knowledge in the Guides.
Importantly, where, as here, an employer requests an impairment rating more than 60 days following 104 weeks of total disability, the employer must file a modification petition to have the claimant’s disability status changed. Pickford. When an employer files such a petition, the initial impairment rating becomes just an item of evidence in a proceeding where a WCJ ultimately determines impairment. Id. A claimant may introduce his own evidence regarding his degree of impairment to rebut the initial impairment rating. Id. For this additional significant reason, the application of the Act in the present case cannot establish a plain and palpable violation of the non-delegation doctrine. Id.
For the above reasons, I would affirm the order of the Board.
Judges LEADBETTER and COVEY join in this dissent.

. Act of June 2, 1915, P.L. 736, as amended, added by the Act of June 24, 1996, P.L. 350, 77 P.S. § 511.2.


. Here, Claimant argued in her brief: “The subsequent editions of the AMA Guides provide substantially different standards for assessing disability than were set forth in 4th Edition. Thus, in some circumstances, a claimant who would have been considered to be more than 50% disabled under the 4th Edition of the AMA Guides, might be less than 50% disabled under the most recent edition today.” Pet’r’s Br. at 12. "Likewise, a different claimant with a different type of injury, who was less than 50% disabled in 1996, might be considered to be more than 50% under the most recent edition today.” Id. As the Majority observes, this is the argument raised by the claimant in Wingrove v. Workers' Compensation Appeal Board (Allegheny Energy), 83 A.3d 270 (Pa.Cmwlth.2014), and found insufficient by this Court to develop a constitutional argument because the claimant did not assert that the AMA’s changes to the Guides adversely affected his impairment evaluation. See Protz v. Workers’ Comp. Appeal Bd. (Derry Area School District), 124 A.3d 406, 412, 2015 WL 5474071 (Pa.Cmwlth.2015). In Wingrove, 83 A.3d at 277, we found the claimant’s constitutional argument to be "conclusory at best” and insufficient to establish "a plain and palpable constitutional violation.” I would make the same determination here.


. Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 511.2, added by Section 4 of the Act of June 24, 1996, P.L. 350.